                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


 ERNESTO CARRILLO-RAMIREZ, ET                                                      PLAINTIFFS
 AL.

 V.                                                      CAUSE NO. 3:15-CV-409-CWR-FKB

 CULPEPPER ENTERPRISES, INC., ET                                                 DEFENDANTS
 AL.


                 ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter is before the Court pursuant to the Report and Recommendation (R&R) of

the United States Magistrate Judge, which was entered on April 3, 2019. Docket No. 167. The

plaintiffs filed their written objections on April 17, 2019, pursuant to 28 U.S.C. § 636(b)(1)(C).

         The R&R recommends that the plaintiff’s Motion to Enforce the Settlement Agreement,

Docket No. 142, be found moot as to Culpepper Enterprises and denied as to Kathy Culpepper.

The plaintiffs agree that the motion is now moot as to Culpepper Enterprises because default

judgment has been entered against it. See Docket No. 166. The plaintiffs object, however, to the

motion being denied as to Kathy Culpepper.

         The R&R is subject to de novo review. Fed. R. Civ. P. 72(b)(3) (“the district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly objected

to.”).

         During the settlement conference, Brannon White appeared on behalf of his mother,

Kathy Culpepper, purporting to have Power of Attorney. The conference concluded with an

agreement that included a term, proffered by the plaintiffs, requiring that Kathy Culpepper also

agree to the judgment.
       The plaintiffs have not presented any evidence that Ms. Culpepper subsequently agreed

to the terms or signed the agreement. Indeed, the plaintiffs acknowledge that they are unaware of

Ms. Culpepper’s “position on the terms of the settlement agreement, as she has not been in

contact with [them] in any way.” Docket No. 142-1 at 11 n.4. Further, despite Orders directing

Ms. Culpepper to communicate with the Court, Ms. Culpepper has had no contact with this

Court, through counsel or otherwise, since July 2016.

       The plaintiffs nevertheless argue that this requirement was not a contingency of the

Agreement, but merely an additional term that this Court can and should enforce. The Court

disagrees. The plaintiffs described this requirement as meaning that Brannon White could not

“sign the settlement agreement or supporting documents on [Ms. Culpepper’s] behalf.” Id. at 3.

Even though the settlement conference proceeded under the assumption that Brannon White had

General Power of Attorney to act on behalf of Ms. Culpepper, that document has not been filed

with the Court and is not otherwise in evidence. Thus, this Court cannot find that Brannon

White’s purported authorization to bind Ms. Culpepper to a contract is sufficient to render that

contract enforceable.

       The plaintiffs have not shown that the magistrate judge erred in his recommendation.

Accordingly, this Court hereby adopts said Report and Recommendation as the Order of this

Court. The Motion to Enforce the Settlement Agreement is moot as to Culpepper Enterprises and

denied as to Kathy Culpepper.

       SO ORDERED, this the 29th day of August, 2019.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
